Citation Nr: 0830880	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-21 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral total hip 
arthroplasty on a direct and secondary basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had approximately 25 years of active service from 
September 1946 to July 1950, and from June 1954 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The veteran appealed, and in December 2005, the Board denied 
the claim.  The veteran appealed to the U.S. Court of Appeals 
for Veterans Claims (Court).  In November 2007, the Court 
vacated and remanded the Board's December 2005 decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A total hip arthroplasty was not caused or aggravated by 
service, or by a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for bilateral total hip 
arthroplasty have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that service connection is warranted for 
a bilateral total hip arthroplasty.  In statements, dated in 
June 2000 and January 2002, he argued that service connection 
was warranted as secondary to his service-connected arthritis 
of the cervical spine.  It was subsequently argued that 
service connection was warranted on a direct basis.  See 
e.g., appellant's representative's brief, dated in September 
2007.  Essentially, it has been argued that activities such 
as jumping from tanks, jogging, ranger training, being thrown 
out of a jeep in Vietnam, and all other high impact events 
associated in military service contributed to the 
degenerative disorder in his hips.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted, on a secondary basis, for 
a disability that is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Claims Court's decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject 
of the granting of service connection for the aggravation of 
a nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the 
regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level. 

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)) 
(emphasis added).

The Board finds no prejudice to the veteran in evaluating the 
secondary service connection claim under either the old or 
new criteria, which came in effect in October 2006 to address 
the Allen decision.  The Board has reviewed this case under 
both Allen and the old and new criteria. 

Service connection is currently in effect for a skin 
disorder, a left clavicle fracture with arm pain, 
degenerative changes of the cervical spine, C5-C7, 
gastrointestinal disorder with history of hiatal hernia and 
gerophagia, "basal cell carcinoma, left upper arm with scar, 
and to torso, arms, face and back," bilateral tinnitus, 
varicose veins, right lower extremity, varicose veins, left 
lower extremity, diabetes mellitus type 2, peripheral 
neuropathy of the right lower extremity, peripheral 
neuropathy of the left lower extremity, pinguecula both eyes, 
bilateral hearing loss, neurodermatitis of the scrotum, and 
residuals of a broken right thumb.  He is also receiving a 
total disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disability (TDIU).  

The veteran's service medical records do not show any 
treatment for hip symptoms.  These records include a number 
of examination reports, dated between 1956 and 1972, which do 
not contain any relevant complaints or findings, providing 
evidence against this claim.  

As for the post-service medical records, they consist of VA 
and non-VA reports, dated between 1985 and 2008.  This 
evidence includes reports from A.L.M., M.D., dated between 
1985 and 2002, which show that the veteran complained of hip 
symptoms beginning in 1991.  At that time, X-rays were noted 
to be normal except for minor degenerative changes.  He was 
subsequently found to have osteoarthritis of the hips.  
Between 1998 and 1999, he underwent bilateral arthroplasties.  

A letter from Dr. A.L.M., dated in April 2001, states:

[The veteran] presents today for an 
evaluation.  He complains of multiple 
medical problems. He has a history of 
bilateral hip replacements.  He as a 
history of cervical spine disease, 
history of spinal stenosis of the lumbar 
spine.  According to the patient, he was 
in Vietnam in 1964 and 1965, and had 
injuries to his hips and his low back.  
According to the patient, it is 
documented in his medical records dating 
back to 1960s.  I feel that the patient 
has had symptoms since 1960s with respect 
to his low back and his hips.  In all 
likelihood, the Vietnam War injuries have 
contributed to his early onset of 
arthritis necessitating hip replacement 
and his spinal stenosis.  

The letter further notes that the veteran had well-fixed 
bilateral hip implants with some mild bursitis.  

A VA examination report, dated in August 2002, shows that the 
examiner stated that the veteran's C-file had been reviewed.  
The report indicates that the veteran denied a history of 
injury or dislocation to the hips.  The diagnoses included 
history of degenerative joint disease bilateral hips, status 
post bilateral hip arthroplasties.  The examiner concluded 
that, "The veteran's bilateral hip disability of 
degenerative joint disease and status post bilateral hip 
arthroplasties is unlikely related to his cervical spine 
condition."  

The Board initially finds that he is not a credible 
historian.  In this regard, the Board notes that the Court's 
November 2007 decision states that, "The Board listed but 
failed to take into consideration [the veteran's] own 
assertions of in-service events, and, without making a 
credibility determination regarding those assertions, the 
Board found no 'indication' that his condition 'may be 
associated' with his active military service."  Citing 
McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  

The Court has indicated that the Board must make credibility 
determinations regarding the veteran's assertions.  The Board 
must, respectfully, note that the basis for these 
"credibility determinations" is unclear.  As noted above, 
the veteran has argued that activities such as jumping from 
tanks, jogging, ranger training, and all other high impact 
events associated with his military service contributed to 
the degenerative disorder in his hips.  In this regard, no 
one is questioning that the veteran was exposed to high 
impact events in service, what is in dispute is the veteran's 
own medical determination that these events caused a problem 
many years later, notwithstanding the fact that the veteran 
himself did not report a problem during service.  The veteran 
is simply not a competent medical professional to make such 
an diagnosis regarding his own condition.    

Regarding the issue of whether high impact events in service 
(such a running) caused a hip problem, the Board must find 
that the veteran's nonmedical opinion is outweighed by the 
post-service medical record, clearly indicating a problem 
that began years after service with no indication of an 
association with service. 

Regarding the issue of whether the veteran had hip problems 
in service, the Board finds that the veteran's contention 
that he had hip problems in service due to running and other 
high impact activates is not credible.  The service and post-
service medical record provides highly probative evidence 
against the veteran's claim, indicating a problem that began 
years after service.  The service medical record clearly 
documents the veteran's problems in service.  The Board finds 
it unrealistic to believe that the veteran would complain 
about other problems (not at issue at this time), but then 
avoid informing service care providers of a chronic hip 
problem.  The Board can only come to one conclusion:  The 
reason the veteran did not complain to health care providers 
in service regarding his hips (or for many years after 
service) was because he did not have a problem with his hips 
following service. 

The veteran does, at some limited points within the claims 
file, seem to indicate that a hip "injury" occurred during 
service.  Regarding the contention that there was a hip 
injury in service, the Board will make a formal credibility 
determination, as requested by the Court.    

In this case, Dr. A.L.M.'s April 2001 letter shows that the 
veteran told him that he was in Vietnam in 1964 and 1965, 
that he had injuries to his hips and his low back, and that 
"it is documented in his medical records dating back to 
1960s."  However, the veteran's service medical records do 
not document any injuries to his hips in 1964 or 1965 (or at 
any time thereafter).  In addition, the August 2002 VA 
examination report indicates that the veteran denied a 
history of injury or dislocation to the hips.  Such a fact 
provides more highly probative evidence against this claim.

In summary, the veteran statement to his private physician 
(that he had injuries to his hips that were "documented in 
his medical records dating back to 1960s") is directly 
contradicted by his service medical records, which do not 
contain any reports showing that he had a hip injury, and he 
contradicted this statement in the August 2002 VA examination 
report.  This finding is also supported by the August 2002 
examination report, in which the veteran notes other injuries 
in service (for example, he notes the fracture of the 
clavicle in 1950 or 1951 or the right thumb fracture in 
1958), but then denies "injury or dislocation to the hips."  
The Board therefore finds that he is not a credible 
historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 
(1991).  

The Board further finds that the claim must be denied.  With 
regard to the possibility of service connection on a direct 
basis, the veteran's service medical records do not show any 
relevant treatment.  Therefore, a chronic condition is not 
shown during service.  See 38 C.F.R. § 3.303(a).  In 
addition, even assuming that the veteran's complaints of hip 
symptoms are sufficient to show that a hip disorder existed 
at that time, the earliest post-service medical evidence of 
treatment for hip symptoms is dated in 1991.  This is 
approximately 14 years after separation from service.  This 
lengthy period of time without treatment is evidence that 
there has not been a continuity of symptomatology, and it 
weighs heavily against the claim on a direct basis.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

In summary, the Board finds that the service and post-service 
medical record, as a whole, provides evidence against such a 
finding, indicating a problem that began well after service 
with no connection to service.  To the extent that the 
veteran appears to claim a continuity of symptomatology since 
service, he has been found not to be credible, and his 
testimony may not be used to associate his current hip 
disability with his service.  See McLendon v. Nicholson, 20 
Vet. App. 79, 84 (2006).  The Board further notes that such 
history is contradicted by the post-service medical records 
in the 14 years following separation from service, which show 
no complaints or findings referable to a hip disability.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) 
(holding Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, because of conflicting statements, and that the Board 
may weigh the absence of contemporary medical evidence 
against lay statements).  Thus, both service medical records, 
post-service treatment records, provide evidence against this 
claim, outweighing the veteran's lay statements, which have 
been found to be not credible.   Finally, there is no 
competent evidence to show that arthritis of either hip was 
manifested to a compensable degree within one year of 
separation from service.  Accordingly, service connection on 
a direct or presumptive basis is not warranted.  See 38 
C.F.R. §§ 3.303, 3.307, 3.309.  

In reaching this decision, the Board has considered the April 
2001 letter from Dr. A.L.M., however, the Board finds that 
this report warrants no probative value.  First, it is not 
shown to have been based on a review of the veteran's claims 
file, or any other detailed and reliable medical history.  
See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000) (factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.); see also Hampton v. 
Gober, 10 Vet. App. 481 483 (1997) (noting that a medical 
examiner must consider the records of prior medical 
examinations and treatment in order to ensure a fully 
informed opinion).  

Second, by its terms, it is "by history" only, and as 
previously discussed, it is shown to have been based on an 
inaccurate factual basis.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (an opinion based upon an inaccurate factual 
premise has no probative value).  

With regard to the possibility of service connection on a 
secondary basis, there is no competent evidence of record to 
show that the veteran's hip disabilities were caused or 
aggravated by any service-connected disability.  In this 
regard, the only competent opinion is found in the August 
2002 VA examination report, and this opinion weighs against 
the claim.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim on a 
secondary basis, and that the claim must be denied.  See 38 
C.F.R. § 3.310; Allen.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In this case, the veteran has been found not to be credible, 
and when the veteran's service medical records and post-
service medical records are considered (which indicate that 
the veteran was not treated during active duty service for 
hip symptoms, and that a hip disability was not caused or 
aggravated by his service, or a service-connected condition), 
the Board finds that the medical evidence outweighs the 
veteran's contention that he has a hip disability that is 
related to his service, or a service-connected disability.  
Simply stated, the Board finds that the service medical 
records and post-service medical record outweigh the 
veteran's statements.    
 
Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in June 2002, and August 2003, the 
veteran was notified of the information  and evidence needed 
to substantiate and complete the claim.  The June 2002 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).   


In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, both to the Board and Court, finds 
that the claimant has demonstrated an understanding of the 
evidentiary requirements, rebutting any presumption of 
prejudice.  As such, even if there were some type of problem 
with the notice provided by the RO, the Board finds that 
there have been no notice errors that have resulted in any 
prejudice to the appellant or affected the essential fairness 
of the adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained VA and 
non-VA medical records, and the veteran has been afforded an 
examination.  An etiological opinion has been obtained with 
respect to aspect of the claim involving secondary service 
connection.  

An etiological opinion has not been obtained with respect to 
aspect of the claim involving direct service connection.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

In this case, the service medical records do not show any 
relevant treatment, the Board has determined that the veteran 
is not a credible historian, the claimed condition is first 
shown about 14 years after separation from service, and the 
Board has determined that the only evidence indicating that 
the claimed condition is related to the veteran's service 
does not warrant any probative value.  Given the foregoing, 
the Board finds that the standards of McLendon have not been 
met.  See also 38 C.F.R. § 3.159(c)(4) (2007); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

On a factual basis, this claim must be denied at this time.  
Simply stated, the Board finds that the service medical 
records, and post-service medical records, provide evidence 
against this claim.  Therefore, there is sufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  The Board therefore concludes that a decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for a bilateral total hip arthroplasty is 
denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


